            Case 1:16-cv-07530-JMF Document 198 Filed 04/27/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
OTHNIEL EVANS MARAGH,                                                  :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     16-CV-7530 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
THE ROOSEVELT ISLAND OPERATING                                         :
CORPORATION et al.,                                                    :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On April 23, 2021, Plaintiff filed a letter indicating that he had sent an audio file to the
Court via priority mail and that the file “is currently in the [C]ourt’s possession.” ECF No. 193.
The Court has not received any such file, however, and the attachments to Plaintiff’s letter indicate
that the Pro Se Intake Unit returned the audio file to Plaintiff on both April 1, 2021, and April 14,
2021, explaining that it could not accept non-paper materials for docketing without the Court’s
permission. See ECF Nos. 193-1, 193-2.

       Under the circumstances, the Court grants Plaintiff permission to send the audio file in hard
copy to Chambers. To be clear, that permission is limited to the audio file; Plaintiff may not submit
anything else directly to the Court without first obtaining leave to do so, through a written request
submitted to the Pro Se Intake Unit.

No later than May 4, 2021, Plaintiff shall send the file by mail to:

        The Chambers of the Honorable Jesse M. Furman
        Daniel Patrick Moynihan United States District Courthouse
        500 Pearl Street
        New York, NY 10007

The Court reserves judgment on whether and to what extent to consider the audio file in connection
with Defendants’ pending motion for summary judgment.

        The Clerk of Court is directed to mail a copy of this Order to the Plaintiff.

        SO ORDERED.

Dated: April 27, 2021                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
